Citation Nr: 1823428	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness causing multiple muscle pain, to include in the bilateral arms, bilateral legs, and bilateral knees.

2.  Entitlement to service connection for a bilateral arm disability, to include arthritis.

3.  Entitlement to service connection for a bilateral leg disability, to include arthritis.

4.  Entitlement to service connection for a bilateral knee disability, to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989 and November 1990 to June 1991.  The Veteran served in the Persian Gulf War, with service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the issues listed on the first page of this decision, the Veteran has perfected an appeal as to the issue of an increased rating for posttraumatic stress disorder (PTSD).  This issue has yet to be certified to the Board and will therefore be discussed no further herein.  The issue of an increased rating for PTSD will be the subject of a separate Board decision, should the matter eventually reach the Board.

The Veteran has also recently initiated an appeal regarding the effective dates assigned for PTSD and a total disability rating based on individual umemployability (TDIU).  Since an appeal has yet to be perfected as to these issues, they will also be discussed no further herein.

The Board also notes that while the rating decision on appeal included a claim for service connection for arthritis, the Veteran's April 2010 claim did not include a claim for arthritis of an unspecified location.  Therefore, the Board incorporates the arthritis issue into the service connection claims for bilateral arms, legs, and knees.

The Board has also recharacterized the issues to separate service connection of undiagnosed illness relating to pain in the muscles from direct service connection for arthritis of the bilateral arms, legs, and knees, as reflected on the title page.

The issues of service connection of bilateral arm, leg and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an undiagnosed illness causing multiple muscle pain, to include in the bilateral arms, bilateral legs, and bilateral knees.


CONCLUSION OF LAW

Service connection for an undiagnosed illness causing multiple muscle pain, to include in the bilateral arms, bilateral legs, and bilateral knees is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  The July 2010 VCAA letter complies with the notice requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not identified outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided a VA examination relating to undiagnosed illness in August 2016 and October 2011.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available records.  The Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Pertinent law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent or more within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Legal Criteria for Persian Gulf War Service

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317. 


Merits of Claim for Service Connection of Undiagnosed Illness with Muscle Pain

Having carefully reviewed the record, the Board has determined that service connection is not warranted for an undiagnosed illness causing multiple muscle pain, to include in the bilateral arms, bilateral legs, and bilateral knees.  There is no indication that there is an undiagnosed illness, or chronic multi symptom illness that can be attributed to muscle pain.  

The Veteran appeared for a VA examination in October 2011.  The Veteran reported muscular pain since separation from service.  The examiner diagnosed bilateral knee degenerative joint disease and bilateral shoulder tendonitis.  The examiner stated there was no evidence of undiagnosed illness and that the Veteran's disorders have a clear and specific etiology.  

An August 2016 VA examiner, when finding the Veteran does not suffer from fibromyalgia, noted that the Veteran has a diagnosis of degenerative joint disease to the elbows, shoulders, lumbar spine, and knees which is most likely the etiology of the claimed pain.

The Board gives most probative weight to these VA examiner's opinions, which state that the Veteran's muscle pain has a known diagnosis and there is no undiagnosed illness present causing the pain symptoms.

The Board has also fully considered the Veteran's lay statements that he has suffered muscle pain since service with unknown pathology.  The Board notes that while the Veteran is competent to relay his experience of suffering pain, lay people are generally not competent to diagnose or determine that pain is due to undiagnosed illness instead of a specific clinical diagnosis, such as arthritis.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex issues such as medical diagnoses and opinions of etiology.  As such, the Board ascribes far more probative value to the conclusions of the October 2011 and August 2016 VA examiners who concluded that the Veteran's pain has a known diagnosis of arthritis and that there is no undiagnosed illness present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of an undiagnosed illness causing multiple muscle pain, to include in the bilateral arms, bilateral legs, and bilateral knees, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal is therefore denied.


ORDER

Entitlement to service connection for an undiagnosed illness causing multiple muscle pain, to include in the bilateral arms, bilateral legs, and bilateral knees is denied.


REMAND

In regard to the claims for service connection for bilateral arm, bilateral leg, and bilateral knee disablities on a direct basis, remand is required for an additional examination and medical opinion.

The Veteran appeared for a VA examination in October 2011.  The Veteran reported muscular pain since separation from service.  The examiner diagnosed bilateral knee degenerative joint disease and bilateral shoulder tendonitis.  The examiner stated that the diagnoses are unrelated to service, rather, they are as likely as not related to his occupations and daily living outside of the military.  Critically, the examiner did not provide a rationale as to why the bilateral knee degenerative joint disease and bilateral shoulder tendonitis are unrelated to service, as opposed to post-service activities.

Further, the record supports additional diagnoses not addressed by the examiner.  Private treatment records reflect left shoulder treatment in 2007 and 2010, for pain and impingement, and complaint of bilateral arm numbness in 2010.  An October 2013 private record noted left elbow pain, possibly due to an old fracture.  An August 2016 VA examiner noted that the Veteran has a diagnosis of degenerative joint disease to the elbows, shoulders, lumbar spine, and knees which cause pain.

The examiner will be asked to address the STRs, which reflect bilateral leg pain: right knee pain was noted in July 1989 and bilateral calf pain, anterior lower leg pain was noted in August 1989.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant VA treatment records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral arm disability, to include shoulders and elbows.  

The examiner is asked to address:

(a)  Please determine all diagnoses as to the bilateral arms, to include shoulders and elbows, since April 2010.  Please include arthritis and/or, impingement, and address any disability causing numbness.  

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's diagnoses as to the bilateral arms were incurred in, caused or aggravated by the Veteran's service.  

(c)  Please address the STRs and consider the Veteran's lay statements that he has suffered pain since service.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral leg and knee disabilities. 

The examiner is asked to address:

(a)  Please determine all diagnoses as to the bilateral legs and knees, since April 2010, to include arthritis.  

(b)  Please determine whether it at least as likely as not (50 percent or greater probability) that the Veteran's diagnoses as to the bilateral legs and knees were incurred in, caused or aggravated by the Veteran's service.  

(c)  Please address the STRs, which reflect knee, leg and calf pain, and consider the Veteran's lay statements that he has suffered pain since service.

4.  For each examination, if the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

5.  Readjudicate the Veteran's claims of service connection for bilateral arm, leg, and knee disabilities.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


